Title: To James Madison from Joseph Ficklin, 9 August 1823
From: Ficklin, Joseph
To: Madison, James


        
          
            Sir,
            Lexington Ky 9th. August 1823
          
          A gentleman from this country by the name of Graves states that he had a Conversation with you on the subject of the Commonwealths Bank of this Country and that you approved of the measures we had taken to sustain our institutions of Learning and pronounced our cource wise and proper. This information Comes to us through a channell highly respectable and we frequently resort to you as high authority in opposition to the many writers on the subject cited by those opposed to the measures of the state. Our authority is disputed that is it is denied you ever expressed the opinion ascribed to you by Mr. Haws Graves. We have to combat a powerful opposition formed of two Branches of the united States Bank, the Bank of Kentucky and the whole monied interest of the State. Our Annuel election Closed on Wednesday last and have resulted in a large majority favourable to the present measures. The object of this address is to obtain from you a confirmation of your opinion as expressed to Mr. Graves with assurance

that it shall neither be published or shewn to any person except Wm. T. Barry Esq. Lt. Governor of the state & he shall see it with the caution that he is not to speak of it. We consider the opinions of Mr. Jefferson and yourself on any disputed political points as the best authority and such as can not be controverted. Therefore I wish to mention frequently in the K Gazette a paper conducted by me that such is the opinion of Mr. Madison and that he did so express himself to Mr Graves. Mr. Jeffersons letter on the subject of the power of the Judges of the Federal Court has served a good purpose in checking those who advocated doctrines leading directly to a consolidation of the states by giving unlimited power to the Judges of the U states Courts.
          So long as I have charge of a public print it shall state nothing without solid foundation to support it and for that purpose I desire a line from you if it does not depart from your notions of propriety. I had the honor of receiving appointment under your administration as consul to the Island of St. Barts, and on my return in 1820 took charge of the K Gazette the oldest paper in the Western country.
          I am perfectly satisfyed of the wisdom of the measure of our Bank from a comparison of our situation with the states near us—our schools are supported taxes paid and the business of the Country active and brisk. Il and Mo. attempted to follow our example but have yielded to the opposition which serves to injure our prospects but I have no doubt of the fullest Success. Very repectfully I am Dr Sir yrs &c
          
            Joseph Ficklin
          
        
        
          I have the honor of enclosing an official statement of our situation with some remarks.
        
      